PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/148,563
Filing Date: 1 Oct 2018
Appellant(s): SEDDON et al.



__________________
Kevin Hawkes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal1
Every ground of rejection set forth in the Office action dated October 29, 2020 from which the appeal is taken is being maintained by the examiner. 37 C.F.R. § 41.39(a)(1).

(2) Response to Argument
Tsunoda et al. (WO 2015/087599, hereinafter “Tsunoda/Itonaga”, using US 2017/0005125 as a translation) in view of Miyamoto et al. (US 2016/0293646, hereinafter “Miyamoto”) demonstrate independent claims 1 and 7 are unpatentable under 35 U.S.C. § 1032. 
Appellant contends the rejections are improper because according to appellant (A) combining Miyamoto with Tsunoda/Itonaga changes the principle of operation of Tsunoda/Itonaga (Br. 10-15 for claim 1; Br. 19-22 for claim 7), (B) the rejection used “mere conclusory statements” and failed to make clear articulations of reasons for obviousness (Br. 15-17 for claim 1; Br. 22 for claim 7), and (C) the modification of Tsunoda/Itonaga critically changes the design of Tsunoda/Itonaga (Br. 17-18 for claim 1; Br. 22-23 for claim 7)3. These arguments are not persuasive. 


(A) The combination of Tsunoda/Itonaga and Miyamoto does not change the principle of operation of Tsunoda/Itonaga.
Appellant’s contention that the combination of Miyamoto with Tsunoda/Itonaga changes the principle of operation of Tsunoda/Itonaga is not well taken because the combination does not remove any critical component or function of Tsunoda/Itonaga. Contrary to appellant’s assertion (Br. 11-13; Br. 19-20), the flange part 12b and flat-plate part 11b are not critical in preventing “spring-back”, sealing the image surface, or providing electrical connections. The combination of Tsunoda/Itonaga with Miyamoto suggests changing a shape of the base material of Tsunoda/Itonaga for reasons provided by Miyamoto to arrive at the claimed invention of claims 1 and 7 (Non-Final Act. 5-6). The combination does not affect any principle of operation of Tsunoda/Itonaga.
Contrary to appellant’s assertion (Br. 11-13; Br. 19-20), the flange part 12b and flat-plate part 11b are not critical in preventing “spring-back”. Tsunoda/Itonaga discloses the imaging lens 12 fitted to the imaging surface 11c prevents spring-back of the imaging surface 11c not the flange part 12b or flat-plate part 11b. At paragraph [0052] (see translation US 2017/0005125), Tsunoda/Itonaga states “the radius of curvature of the imaging surface 11c is maintained by constraining the imaging element 11 by adhesively fixing the imaging lens 12 to the imaging element 11, and maintaining its shape by resisting spring-back occurring in the imaging element 11 [emphasis added].” Tsunoda/Itonaga does disclose that flat-plate part 11b and flange part 12b provide one means of “adhesively fixing” the imaging lens 12 to the imaging element 11 at paragraphs [0051]-[0053] (see translation US 2017/0005125). The combination does not exclude this possibility of the flange part 12b of Tsunoda/Itonaga being adhesively fixed to the flat-plate part 8 shown in Fig. 6b of Miyamoto. Moreover, the single method of securing the lens shown in Fig. 6 of Tsunoda/Itonaga should not be construed as critical or necessary to the operation of Tsunoda/Itonaga because Tsunoda/Itonaga explicitly discloses an embodiment without flange part 12b or flat-plate part 11b in Figs. 13(a)-(d) and [0069]-[0070] (see translation US 2017/0005125). 
Likewise, the flange part 12b and flat-plate part 11b are not critical in sealing the image surface (Br. 12-13; Br. 19-20) or in creating electrical connections (Br. 12-14; Br. 19-21) as alleged by appellant. Instead, the flange part 12b and flat-plate part 11b are merely one example of how those functions could be achieved. Modifying the flange part 12b, the flat-plate part 11b, or both does not affect any principle of operation of Tsunoda/Itonaga.
For instance, Fig. 7 of Tsunoda/Itonaga shows an electrical connection 11d formed on the backside of the imaging element 11. Accordingly, the combination of Tsunoda/Itonaga with Miyamoto would create electrical connections using backside connections. Furthermore, the shape suggested by Fig. 6B of Miyamoto only removes the flat-plate part from one side of the base. Miyamoto explicitly discloses “The black reference pixel area 8 is a shaded pixel area in which photoelectric conversion units are shaded with a wiring layer or the like” ([0033]). Accordingly, the electrical connections would be made on the remaining flat-plate part 8 of Miyamoto.
Tsunoda/Itonaga also show alternative ways to seal the imaging element 11. For instance, Fig. 13(b) shows imaging surface 11c extending to the edge of the base material 11J with the edges of both being sealed by element 20. Accordingly, flange part 12b and flat-plate part 11b are not critical and a person of ordinary skill in the art would readily understand how to create the sealing function based on the disclosure of Tsunoda/Itonaga as a whole. 
Finally, appellant contends the combination of claim 7 would result in an inoperable device because the combined the imaging element could not be properly supported (Br. 20-21). Appellant further contends damage would result if the combination was made (Br. 21). Appellant provides no evidence to support either of these contentions. Furthermore, the imaging element could be supported 
The combination of Tsunoda/Itonaga and Miyamoto does not change the principle of operation of Tsunoda/Itonaga. Accordingly, appellant has failed to show the rejection is in error and the rejection should be maintained.

(B) The rejection clearly articulates reasons why claims 1 and 7 are obvious. 
Appellant’s contention that the rejection relies on “mere conclusory statements” is not well taken because Miyamoto provides explicit reasons why a person of ordinary skill in the art would adopt the shape shown in Fig. 6B4. Miyamoto identifies four advantages provided by the shape shown in Fig. 6B compared to the prior art shown in Fig. 6A. Specifically, the shape, including the a curved portion of the second curved surface extends to at least one edge of the semiconductor die, results in reduced overall thickness, suppresses the decrease in the light at the periphery, provides an improvement in quality of captured images, and results in a reduction in the outer dimensions of the image capturing apparatus (Non-Final Act. 5 and 7). Appellant contends the outlined advantages are conclusory because the reduction of overall thickness is due to one of the curved ends being folded down (Br. 16), the decrease in light at the periphery is caused by the curved portion centered with the effective pixel area (Br. 16), that the improved image quality “is not necessarily a result of the curved portion of the die extending to an edge of the die (Br. 17), and that the decreased package dimensions are reduced by shortening the curved portion 8 of the image sensor die (Br. 17). However, Miyamoto indicates the 
At [0010], Miyamoto states “The present invention…suppresses a decrease in light at the periphery without increasing the overall thickness of an image sensor”. At [0026], Miyamoto further explains “the peripheral portion where the decrease in light is noticeable is formed into a curved shape”. [0028] states “By forming only the peripheral portion of the image sensor 1 where the decrease in light at the periphery needs to be suppressed to have a curved shape, the overall thickness of the image sensor including the package can be reduced while suppressing the decrease in light at the periphery.” Accordingly, Miyamoto explicitly disclose the curved portion extending to the periphery causes a reduction in overall thickness and suppressing a decrease in light at the periphery. Miyamoto further links suppressing a decrease in light at the periphery with increased image quality at [0005] stating, “a difference occurs in the light amount that is incident on pixels in a central portion and a peripheral portion of the image sensing plane, due to a difference in the angle of incidence of light between the central portion and the peripheral portion of the image sensing plane. This causes degradation in image quality such as decreased light at the periphery”. 
Accordingly, the advantages outlined by the Office are directly related to the shape of the sensor and specifically “a curved portion of the second curved surface extends to at least one edge of the semiconductor die” as required by claims 1 and 7. The rejection should be maintained, since the Miyamoto provides motivation for a person of skill in the art to adopt the claimed shape.

(C) The combination of Tsunoda/Itonaga and Miyamoto does not critically change the design of Tsunoda/Itonaga. 
Appellant’s contention that the combination critically changes Tsunoda/Itonaga is not well taken because none of the features alleged to be critical are critical. As discussed in Section (A), appellant In re Dailey is proper, because the shape and/or configuration in Tsunoda/Itonaga is not critical. The rejections of claims 1 and 7 should also be maintained with this rationale.

(D) The rejections of the dependent claims are proper.
As discussed above, claims 1 and 7 are unpatentable under 35 U.S.C. § 103 over Tsunoda/Itonaga in view of Miyamoto. Appellant contends claims 2-6, 8, and 10-12 are allowable based on their dependence from claims 1 or 7. Since the rejection of claims 1 and 7 is proper, this argument should not be found persuasive. 
Appellant contends the rejection of claim 5 is improper because the Examiner has failed to articulate reasons for obviousness (Br. 24). To support this contention, appellant discusses another advantage of holding member 5 and contends “the entire purpose behind the recessed portion 6 of the holding member 5 is to curve the entirety of the image sensor die 1” (Br. 24). The recessed portion 6 and holding member 5 serve multiple functions, such as to support/hold the sensor and form the sensor. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Accordingly, the Office has established a prime facia case of obviousness for claims 1-8 and 10-12. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Joshua King/Primary Examiner, Art Unit 2828
                                                                                                                                                                                                        Conferees:
/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828     

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References may be made to the Non-Final Rejection mailed October 29, 2020 (“Non-Final Act.”), the Final Rejection mailed July 9, 2020 (“Final Act.”), appellant’s Specification filed October 1, 2018 (“Spec.”), and appellant’s Appeal Brief filed March 29, 2021 (“Br.”).
        2 The statement of the rejection indicates claims 1 and 7 were “rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (WO 2015/087599), citations to Itonaga et al. (U.S. Pre-Grant Publication 2017/0005125), which is the national stage entry of Tsunoda et al., as a translation, in view of Miyamoto et al. (U.S. Pre-Grant Publication 2016/0293646)” (Non-Final Act. 5). Tsunoda/Itonaga is the international patent application publication of PCT/JP2014/075847. For clarity sake, the Examiner referred to the WO 2015/087599 reference as Tsunoda et al., because Office software automatically populated Tsunoda as the inventor name for the reference (cite no. N in the Notice of References Cited mailed October 29, 2020). Itonaga et al. (US 2016/0293646 “Itonaga”) is the publication of U.S. Application 15/101,062 which is the national stage entry of PCT/JP2014/075847. Accordingly, Itonaga is an English equivalent of the non-English document relied on in the rejection and may properly be used as a translation of the relied upon document (MPEP § 1207.02). The Office will refer to Tsunoa et al. as “Tsunoda/Itonaga” for clarity.
        3 The Office notes that appellant’s argument f references “Independent Claim 1” (Br. 22). It is the Office’s position that this is a typo and should reference “Independent claim 7”. 
        4 Appellant repeatedly alleges the rejection relies on KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), and accuses the Office of failing to clearly articulate what rationale is applied (Br. 14-16 for claim 1; Br. 21-22 for claim 7). The Non-Final Act. does not reference KSR or rely on any of the rationales outlined in KSR. While some rationales from KSR could also support the rejection, the Office has relied on the teaching-suggestion-motivation test as opposed to KSR. The Office notes that the Court endorsed the teaching-suggestion-motivation test in KSR, so long as it is not applied in an overly rigid or formalistic way (KSR at 1391) and care is taken when granting a patent based on the combination of elements found in the prior art (KSR at 1395).